

BAKER HUGHES INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT


Awardee




Date of Award:


Number of Restricted Stock Units:


AWARD OF RESTRICTED STOCK UNITS


        The Board of Directors (the “Board”) of Baker Hughes Incorporated, a
Delaware corporation (the “Company”), pursuant to the Baker Hughes Incorporated
2002 Director & Officer Long-Term Incentive Plan (the “Plan”), hereby awards to
you, the above-named awardee, effective as of the Date of Award set forth above
(the “Date of Award”), that number of restricted stock units (the “Restricted
Stock Units”) set forth above, on the following terms and conditions:


The Restricted Stock Units that are awarded hereby to you shall be subject to
the prohibitions and restrictions set forth herein with respect to the sale or
other disposition of such Restricted Stock Units and the obligation to forfeit
and surrender such Restricted Stock Units to the Company (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall lapse as to the Restricted
Stock Units that are hereby awarded on the earlier to occur of:


(a)
the first anniversary of the Date of Award (the “General Lapse Date”) provided
that your service on the Board has not terminated prior to such date; and



(b)
the date of the annual meeting of the stockholders of the Company next following
the date of your 72nd birthday, provided that your service on the Board has not
terminated prior to such date of annual meeting of the stockholders of the
Company.



If a Change in Control of the Company occurs or you cease to be a member of the
Board before the General Lapse Date, your rights to the Restricted Stock Units
under this Agreement will be determined as provided in the attached Terms and
Conditions of Award Agreements dated January 24, 2013 (the “Terms and
Conditions”).


Upon the lapse of the Forfeiture Restrictions applicable to a Restricted Stock
Unit that is awarded hereby, the Company shall issue to you one share of the
Company’s Common Stock, $1.00 par value per share (the “Common Stock”), in
exchange for such Restricted Stock Unit and thereafter you shall have no further
rights with respect to such Restricted Stock Unit. On the date of the lapse of
the Forfeiture Restrictions the Company shall cause to be delivered to you stock
representing those shares of the Common Stock issued in exchange for Restricted
Stock Units awarded hereby, and such shares of the Common Stock shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).


        If during the period you hold any Restricted Stock Units awarded hereby
and the Company pays a dividend in cash with respect to the outstanding shares
of the Common Stock (a “Cash Dividend”), then the Company will credit to an
account established for you by the Company under the Plan (the “Account”) an
amount equal to the product of (a) the Restricted Stock Units awarded hereby
that have not been forfeited to the Company or exchanged by the Company for
shares of the Common Stock and (b) the amount of the Cash Dividend paid per
share of the Common Stock (the “Dividend Equivalent Credit”). The Company shall
pay to you, in cash, an amount equal to the Dividend Equivalent Credits credited
to the Account with respect to a Restricted Stock Unit on the date the
Forfeiture Restrictions applicable to that Restricted Stock Unit lapse (and in
no case later than the end of the calendar year in which the Forfeiture
Restrictions applicable to that Restricted Stock Unit lapse or, if later, the
15th day of the third month following the date the Forfeiture Restrictions
applicable to that Restricted Stock Unit lapse).



--------------------------------------------------------------------------------





       If during the period you hold any Restricted Stock Units awarded hereby
and the Company pays a dividend in shares of the Common Stock with respect to
the outstanding shares of the Common Stock, then the Company will increase the
Restricted Stock Units awarded hereby that have not then been exchanged by the
Company for shares of the Common Stock by an amount equal to the product of (a)
the Restricted Stock Units awarded hereby that have not been forfeited to the
Company or exchanged by the Company for shares of the Common Stock and (b) the
number of shares of the Common Stock paid by the Company per share of the Common
Stock (collectively, the “Stock Dividend Restricted Stock Units”). Each Stock
Dividend Restricted Stock Unit will be subject to same Forfeiture Restrictions
and other restrictions, limitations and conditions applicable to the Restricted
Stock Unit for which such Stock Dividend Restricted Stock Unit was awarded and
will be exchanged for shares of the Common Stock at the same time and on the
same basis as such Restricted Stock Unit.
 
        The Restricted Stock Units may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of
(other than by will or the applicable laws of descent and distribution). Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.


        Any shares of the Common Stock issued to you in exchange for Restricted
Stock Units awarded hereby may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (a) the Company may refuse to cause the
transfer of any such shares of the Common Stock to be registered on the stock
register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.


The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8. A Prospectus describing the Plan and the shares of Common Stock and the
Terms and Conditions can be found on the Baker Hughes Direct website at
www.bakerhughesdirect.com. You may obtain a copy of the Plan Prospectus by
requesting it from the Company.


Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.


In accepting the award of Restricted Stock Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions.
 
 
 
 
 
BAKER HUGHES INCORPORATED




 
 
/s/ Martin S. Craighead
 
 
 
 
 
Martin S. Craighead
President and Chief Executive Officer

 



--------------------------------------------------------------------------------





BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
AWARD AGREEMENTS
 

1.
 
TERMINATION OF SERVICE. The following provisions will apply in the event your
service on the Board terminates before the General Lapse Date set forth under
the terms of the Restricted Stock Unit Award Agreement awarded to you (the
“Agreement”):



1.1
Termination Generally. Subject to Section 2, if your service on the Board
terminates on or before the General Lapse Date for any reason other than one of
the reasons described in Sections 1.2 through 1.5, the Forfeiture Restrictions
then applicable to the Restricted Stock Units shall not lapse and the number of
Restricted Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date your service on the Board terminates.

1.2
Disability. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you become permanently disabled before the
General Lapse Date and before your service on the Board terminates, all
remaining Forfeiture Restrictions shall immediately lapse on the date your
service on the Board terminates due to your becoming permanently disabled. For
purposes of this Section 1.2, you will be “permanently disabled” if you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.



1.3
Death. Notwithstanding any other provision of the Agreement or these Terms and
Conditions to the contrary, if you die before the General Lapse Date and before
your service on the Board terminates, all remaining Forfeiture Restrictions
shall immediately lapse on the date your service on the Board terminates due to
death.



1.4
Completion of Term. Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if you complete before the General
Lapse Date the term for which you were elected to the Board (the “Term”) and as
a result thereof your service on the Board terminates, all remaining Forfeiture
Restrictions shall immediately lapse on the last day of the Term.



1.5
Attainment of Retirement Age. Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if you attain the age
of 72 and your service on the Board has not terminated prior to the date of the
annual meeting of the stockholders of the Company that next follows your 72nd
birthday, all remaining forfeiture restrictions shall immediately lapse on such
date of annual meeting of the stockholders of the Company.




--------------------------------------------------------------------------------



2.




 
CHANGE IN CONTROL. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if a Change in Control of the Company
occurs before the General Lapse Date and before you cease to be a member of the
Board, then all remaining Forfeiture Restrictions shall immediately lapse on the
effective date of the Change in Control of the Company provided that the
transaction qualifies as a change in the ownership or effective control of the
Company, or in the sale of a substantial portion of the assets of the Company,
within the meaning of section 409A of the Internal Revenue Code of 1986, as
amended and Department of Treasury regulations issued thereunder.
 
 
 
3.
 
NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution.
 
4.
 
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Restricted Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.
 
 
 
5.
 
RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted Stock Units that are
awarded hereby. Only after a share of the Common Stock is issued in exchange for
a Restricted Stock Unit will you have all of the rights of a shareholder with
respect to such share of Common Stock issued in exchange for a Restricted Stock
Unit.
 
 
 
6.
 
SECURITIES ACT LEGEND. You consent to the placing on any certificate for the
shares of Common Stock issued under the Agreement an appropriate legend
restricting resale or other transfer of the Shares except in accordance with the
Securities Act of 1933, as amended and all applicable rules thereunder.
 
 
 
7.
 
LIMIT OF LIABILITY. Under no circumstances will the Company be liable for any
indirect, incidental, consequential or special damages (including lost profits)
of any form incurred by any person, whether or not foreseeable and regardless of
the form of the act in which such a claim may be brought, with respect to the
Plan or the Company’s role as Plan sponsor.
 
 
 
8.




 
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict between these Terms and Conditions and the Plan provisions, the
Plan provisions will control. The term “you” and “your” refer to the Awardee
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.









 

